DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the seal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation a connection for recharging the battery, and the claim also recites preferably a mini-USB connection which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 8 discuss the function of the device and it's capabilities but do not contain limitations which further define the structure of the device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien US 2002/0011219 in view of Soder et al US 2019/0230905.
Regarding claims 1, 7, and 8 Chien discloses a buckle (Chien, Figure 1) for use with a dog collar, comprising buckle sub-assemblies that have integrated electronics and illumination (Chien, abstract). Not disclosed is the buckle subassemblies being plastic polycarbonate. Soder teacher a plastic polycarbonate sub-assembly (Soder, ¶0024). It would have been obvious to one of ordinary skill in the art at the time of the invention for the subassembly of Chien to be plastic polycarbonate, as taught by Soder, as to ensure the durability of the subassembly. Chien in view of Soder is capable of performing the functional limitations of claims 7 and 8.
Regarding claim 3, Chien in view of Soder further discloses a seal (Soder, ¶0024). It would have been obvious to one of ordinary skill in the art at the time of the invention for the assembly of Chien to have the seal of Soder as to ensure the assembly is waterproof. 
Regarding claim 4, Chien in view of Soder further discloses the seal comprising a rubber interlock (Soder, ¶0024) between two interconnectable sub assemblies. 
Regarding claim 9, Chien in view of Soder further discloses a connection (39)

Claims 1, 2, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilla US 7,566,140 in view of Ford US 2013/0258686.
Regarding claims 1, 7, and 8 Sevilla discloses a buckle (10) for use with a dog collar, comprising buckle sub-assemblies that have integrated electronics and illumination (Sevilla, abstract). Not disclosed is the buckle subassemblies being plastic polycarbonate. Ford teacher a plastic polycarbonate sub-assembly (Ford, ¶0016). It would have been obvious to one of ordinary skill in the art at the time of the invention for the subassemblies of Sevilla to be plastic 
 Regarding claim 2, Sevilla in view of Ford further discloses a rechargeable battery for powering the electronics (Sevilla, column 3: lines 43-59).
Regarding claim 6, Sevilla in view of Ford further discloses the illumination comprises a LED light source (Sevilla, abstract).
Regarding claim 9, Sevilla in view of Ford further discloses a connection (20). 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Although Sevilla discloses a rechargeable battery, it is solar powered. A mini-usb for recharging would not be required. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642